Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Ella (US 2020/0036401) discloses a radio-frequency module (see at least figure 5A) comprising: a power amplifier 564; a low noise amplifier 540a; a first switch 578 connected to an antenna connection terminal 510; a first filter 573 that has a passband comprising a first communication band, that has a first end connected to the antenna connection terminal via the first switch 578, and that has a second end connected to an output terminal of the power amplifier 564 or an input terminal of the low noise amplifier, the first communication band being a Time Division Duplex communication band (see paragraph [0053]).
Chang (US 2019/0190548) discloses a radio-frequency module (see at least figure 1A) comprising: a power amplifier 22A; a low noise amplifier LNA RX; a first switch 14 connected to an antenna connection terminal 18; a first filter 15 that has a passband comprising a first communication band, that has a first end connected to the antenna connection terminal via the first switch 14, and that has a second end connected to an output terminal of the power amplifier or an input terminal of the low noise amplifier LNA RX.
Obiya (US 2018/0226928) discloses as seen in a plan view of a module substrate (see at least figure 5A), a filter 161 is arranged between an amplifier 12 and a switch 15, and between amplifiers 12 and 13.
As to independent claim 1, Ella, Chang, Obiya, either alone or in combination, fails to disclose a module substrate on which the power amplifier, the low noise amplifier, the first switch, and the first filter are arranged, wherein, as seen in a plan view of the module substrate, the first filter is arranged between the power amplifier and the first switch, and between the power amplifier and the low noise amplifier.
As to dependent claims 2-13, they are allowed for similar reasons with respect to independent claim 1 as set forth above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN THANH VO whose telephone number is (571)272-7901. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN T VO/Primary Examiner, Art Unit 2646